Order entered December 31, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00927-CV

                          CITY OF PLANO, TEXAS, Appellant

                                            V.

                    GREG HATCH AND LAURA HATCH, Appellees

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-01849-2017

                                         ORDER
       Before the Court is appellant’s December 28, 2018 unopposed motion for extension of

time to file its reply brief. We GRANT the motion and ORDER the reply brief due on or before

January 28, 2019.


                                                   /s/   DAVID EVANS
                                                         JUSTICE